DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-3, 12 and 13 are amended. (Claims 6 and 15-23 are also amended but only to correct claim numbering.) Claims 4, 5,7-11 and 14 are canceled. Claims 1-3, 6, 12, 13 and 15-23 are pending. Claims 17-22 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2016/0361330) and Loftsson et al (Int. J. Pharm., 2001).
In addition to limiting the scope of various excipients in the formulation, claim 1 has been amended to add the limitation “wherein the formulation is suitable for administration by soft mist inhalation.” The examiner agrees this limitation is supported by the passage in the 
Chun discloses the preparation of the compositions comprising the recited compounds. The reference teaches the use of standard excipients, including sulfobutylcyclodextrin (SBECD), EDTA, Tween 80®, isotonic saline (900 mg/100 ml), and a bacteriostat (preservative). The product may have a pH of about 3-4. See pp 4 and 17 and paragraphs [0246], [0254], [0258], [0262] and [0269]. The reference further teaches that the aqueous compositions may be formulated for a variety of application methods, including the eye and other external tissues, such as mouth, skin and nasal wherein the concentration of the active agent has a concentration of up to 20%. See paragraphs [0251] and [0267].   
The reference does not exemplify a composition comprising the particularly recited concentrations or the particular preservative, benzalkonium chloride. 
Loftsson teaches that an aqueous solution (pH 4.3 – about 4) comprising the solubilizer, SBECD (7-13%, 7-13 mg/100 ml), the stabilizer, EDTA (0.1%, 100 mg/100 ml), and the preservative, benzalkonium chloride (0.02%, 20 mg/100 ml), is a suitable vehicle for a nasal spray solution. See abstract and section 2.6. The reference does not refer to EDTA as a stabilizer, but it falls within the scope of Applicant’s definition thereof. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare the Chun compounds in any suggested composition, such as an aqueous solution (solution wherein the solvent comprises water) suitable for nasal administration comprising the active agent in admixture with a solubilizer (SBECD), preservative (benzalkonium chloride) and stabilizer (EDTA), with a reasonable expectation of success. The artisan would be motivated to prepare such a composition because Chun had suggested the 
The reference teaches that a suitable concentration of the active agent for the treatment “of the eye or other external tissues e.g. mouth and skin” would be up to about 20% (20 g/ 100 ml). As noted above, the reference further teaches nasal administration. One of ordinary skill would reasonably expect that the same concentration would apply to the mucosal nasal tissue, similar to the mucosal oral tissue. In the absence of unexpected results, it would be within the scope of the artisan to optimize the concentration within this range to arrive at the instant invention. It would be further obvious to optimize the pH and concentrations of EDTA and SBECD based on the teachings in the art. There does not appear to be any demonstration of criticality with the concentration of any component. 
With respect to the new limitation, “wherein the formulation is suitable for administration by soft mist inhalation,” as noted above, the examiner does not find anything to distinguish an aqueous formulation designed as a nasal spray, from one suitable for administration by soft mist inhalation.      
Applicant’s arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant argues that Chun discloses broad genuses of (1) compounds, (2) routes of administration, and (3) excipients, and that this does not suggest the narrowly defined composition as recited. Applicant further contends that Loftsson does not remedy Chun because the nasal spray formulation is for benzodiazapines, structurally very different from the instant active compounds. This is not found to be persuasive. Chun expressly suggests the formulation of a nasal spray composition. The examiner maintains that one of ordinary skill would look to art 
Applicant further argues that the artisan would have understood that the recited active agents are highly unstable and difficult to formulate, especially as a formulation that is suitable by soft mist inhalation. This is not found to be persuasive. Applicant presents this conclusory statement with no supporting evidence. 
In response to Appliant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 1-3, 6, 12, 13, 15, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 2016/0361330) and Loftsson et al (Int. J. Pharm., 2001) in view of Malhortra et al (US 2015/0080355).
Chun and Loftsson teach as set forth above. The references are silent regarding a benzalkonium chloride concentration of about 10 mg/100 ml or the use of edetate disodium dihydrate. The references do not exemplify the particular formulations of claim 23.
The preparation of compositions to be administered nasally are well known in the art. Malhorta teaches the preparation of such a formulation comprising similar routine excipients as those in the references set forth above: isotonic saline (0.9%, 900 mg/100 ml), benzalkonium 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare the Chun compounds in any suggested composition, such as an isotonic aqueous saline solution suitable for nasal administration comprising the active agent in admixture with a solubilizer (SBECD), preservative (benzalkonium chloride) and stabilizer (EDTA disodium dihydrate), and having a pH of about 3-4, with a reasonable expectation of success. 
The art has established that SBECD is a suitable solubilizer for the disclosed Chun compounds and that EDTA disodium dihydrate and benzalkonium chloride are suitable excipients for stabilization and preserving, respectively. Further, the art provides ranges of suitable concentrations for these components in a nasal solution. With respect to pH, Chun teaches that the range of about 3-4 is a suitable pH for the disclosed compounds, and Malhortra established that this range is suitable for a composition to be administered nasally. In the absence of unexpected results, it would be within the scope of the artisan to optimize the values of these concentrations/limitations and arrive at the instant invention.   
Applicant’s arguments filed January 31, 2022 have been fully considered but they are not persuasive.
As above, Applicant objects to Malhorta because the reference is also directed to a different class of active agents. As above, in the absence of unexpected results, it is well known to use routine excipients as a vehicle for different classes of active agents. 
Applicant’s additional argument regarding impermissible hindsight is also addressed above. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.